 

LETTER OF INTENT

 

This Letter of Intent, is made and entered into this 24th day of January, 2014,
by and between Shredderhotline.com Company, an Illinois corporation (hereafter
referred to as “SHLDC”), with its principal office at 1215 North Bloomington
Street, Streator Illinois 61364 and Garb Corporation, a Utah corporation
(hereafter referred to as “GARB”), with its principal office at 12350 South
Belcher Road Bldg 14B, Largo, FL 33773, collectively hereafter referred to as
the “Parties” and individually as a “Party”, subject to the contingencies
described below.

 

GARB, having begun operations in 1972, has reorganized to utilize both
next-generation machines and new technologies to vertically integrate into the
waste refinement, recycling and energy industries. The revised company emphasis
is in profitable new and “green” solutions for waste-to-energy, alternate energy
sources, gas drilling, fuel enhancements and improving energy usage efficiency.

 

SHLDC has 40 years of manufacturing experience with shredding and recycling
systems, including their exclusive lines of shredder equipment and related
equipment/services. With the company’s partners in the United States, Asia and
the European Union, they offer their line of new shredder equipment worldwide.

 

Entrance into a definitive business relationship between the Parties: The
Parties, after considerable discussions, have agreed to enter into a definitive
business relationship evidenced by the Parties entering into either (a) A
Collaborative Effort Agreement, OR (b) A Joint Venture Agreement. Discussions
are to continue to determine the appropriate agreement the Parties are to enter
into and the respective agreement’s details in order to maximize benefits to
both Parties and the business relationship undertaken. The Parties expect to
complete and execute either of these two agreements on or before the end of
February 2014.

 

Stock Purchase: GARB agrees to sell, and SHLDC agrees to purchase from GARB,
shares of GARB stock equal to ten (10%) of the company’s current outstanding
shares of all GARB stock, OTCPink: GARB, at a discount to reflect the value of
cash and other contributions SHLDC will provide to GARB when either of the above
two referenced agreements are entered into by the Parties. The number of GARB
shares being purchased by stock class is 3,796,521,515 (three billion, seven
hundred ninety six million, five hundred twenty one thousand, five hundred
fifteen) shares of GARB Common stock at $0.00003 per share, 2 (two) shares of
GARB Preferred Class A stock at $1,670.00 per share and 441,930 (four hundred
forty one thousand, nine hundred thirty) shares of GARB Preferred Class B stock
at $0.75 per share.

    

Total Stock Purchase Price: GARB agrees to sell, and SHLDC agrees to purchase
from GARB the shares of GARB stock detailed above for a total consideration of
Four hundred forty eight thousand, six hundred eighty three and 15/100 U.S.
dollars ($448,683.15), of which the cash portion of Forty four thousand, eight
hundred sixty eight and 00/100 U.S. dollars ($44,868.00) will be wire
transferred to GARB upon the execution of this agreement.

 

[logo28.jpg] 



 



 

 

 



The remaining Four hundred three thousand, eight hundred fifteen and 15/100 U.S.
dollars ($403,815.15) value of the Stock Purchase Price is expected to be
received by GARB in the form of agreement specific considerations from SHLDC on
or before the end of February 2014 once either of the above two referenced
agreements are entered into by the Parties.

 

Contingencies & Final Documents:

 

  (a) Upon execution of this Letter of Intent by the Parties, SHLDC will wire
transfer Forty four thousand, eight hundred sixty eight and 00/100 U.S. dollars
($44,868.00) to GARB. The wire transfer instructions for SHLDC to utilize in
order to transfer these cash funds to GARB will be provided separately to SHLDC.
        (b) Once GARB has confirmed the wire transfer transaction of Forty four
thousand, eight hundred sixty eight and 00/100 U.S. dollars ($44,868.00) has
been completed according to the wire transfer instructions GARB provided to
SHLDC, GARB will initiate all necessary documents required for the shares of
GARB stock detailed above to be issued to SHLDC.         (c) GARB’S receipt of
due diligence items requested of SHLDC.         (d) As soon as possible, with
the expectation of no later than on or before the end of February 2014, the
execution of either (a) A Collaborative Effort Agreement, OR (b) A Joint Venture
Agreement, signed and fully executed by the Parties, containing customary
language pertaining to the respective agreement that will be entered into.      
  (e) Upon execution of either of the two described agreements, GARB will
receive from SHLDC the remaining Four hundred three thousand, eight hundred
fifteen and 15/100 U.S. dollars ($403,815.15) value of the Stock Purchase Price
in the form of agreement specific considerations.

 

The signing of this Letter of Intent by the Parties shall constitute a legally
binding Letter of Intent and shall be in effect for the period above mentioned.

 

[The remainder of this page is blank.]

 

[logo28.jpg] 



 

GARB – Shredderhotline.com Company Letter of IndentPage 2 of 3

 

 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the dates
appearing below.

 

“SHLDC”

Shredderhotline.com Company

 

[logo8.jpg] 

[The remainder of this page was left blank.]

 

[logo28.jpg] 

 



GARB – Shredderhotline.com Company Letter of IndentPage 3 of 3

 

 

